Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 19, 2021 has been entered.
 
Response to Amendment
The amendment filed on January 19, 2021 has been entered. Applicant’s amendments to the claims have overcome the 112(a) and 112(b) rejections previously set forth in the Final Office Action mailed September 4, 2020. Claim 22 has been cancelled by applicant and claims 26-28 are new and considered for the first time leaving claims 15-21 and 23-28 pending in the current application.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 15-21, 23 and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to:   
(A) The breadth of the claims;   
(B) The nature of the invention;   
(C) The state of the prior art;   
(D) The level of one of ordinary skill;   
(E) The level of predictability in the art;   
(F) The amount of direction provided by the inventor;   
(G) The existence of working examples; and   
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) 
 	The broadest reasonable interpretation of claim 15 covers using a characteristic frequency spectrum of the gas turbine engine component formed from any material to mechanically excite at least one additively constructed layer of the component and measure a 

The broadest reasonable interpretation of claim 15 covers all predetermined tolerance ranges.  The specification does not provide direction on how to determine a predetermined tolerance range. Paragraph [0075] of the specification states that “The predetermined tolerance range advantageously refers to a value range, for example, of measured values of the oscillation behavior, of the or for the response signal, in the scope of which the component 1 is to be qualified as constructed at least substantially free of flaws.” As there is no explanation of how a component is determined to be “substantially free of flaws” it is unclear how a person of .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 15-21 and 23-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu (US PG Pub 2017/0028703) hereinafter Xu in view of Bamberg et al. (US PG Pub. 2014/0159266) hereinafter Bamberg with evidentiary reference to Merriam-Webster’s online dictionary definition of resonance curve <https://www.merriam-webster.com/dictionary/resonance%20curve#:~:text=%3A%20a%20curve%20whose%20abscissas%20are,of%20the%20near%2Dresonant%20vibrations> hereinafter Merriam. 
As to claims 15-17, Xu discloses that workpieces can develop defects during fabrication and to limit waste, additive manufacturing workpieces are inspected in-situ during production, in real time (Xu, paragraph [0009]). Xu discloses using an active sensor disposed to “ping” 
Xu discloses where the component is a gas turbine engine workpiece (Xu, paragraph [0001]). Xu discloses determining a first resonant frequency of an unflawed reference workpiece at a first partial stage of completion; fabricating a production workpiece to the first partial stage of completion via additive manufacture; sensing a second resonant frequency of the production workpiece in-situ at the first partial stage of completion, during the fabricating; analyzing the workpiece for flaws based on comparison of the first and second resonant frequencies; and providing an output indicative of production workpiece condition, based on the analysis (Xu, claim 1; see also Xu Fig 2). Xu discloses that these reference frequencies corresponding to each stage of completion of the workpiece can also be determined by using a computer model to determine the resonant frequencies of a simulated reference workpiece (Xu, paragraph [0017]). Xu discloses prematurely terminating fabrication of the production in response to substantial deviation of the second resonant frequency from the first resonant frequency (Xu, claim 2; Fig 2).
Xu meets the limitation of using the resonance curve of the component as the characteristic frequency spectrum of the component as Xu discloses using an active sensor to detect the resonant frequency of the component (Xu, paragraph [0015]; see also Fig 1) and Xu discloses using the reference frequencies corresponding to each stage of completion of the workpiece (Xu, paragraph [0017]), Xu is disclosing exciting the material using a resonance curve of the component as the resonance curve is a curve whose abscissas are frequencies lying near to and on both sides of the natural frequency of a vibrating system and whose 
However Xu does not explicitly disclose where a mechanical response signal is compared to the signal of at least one previously additively constructed layer of the component.
Bamberg relates to generative production of a component (Bamberg, paragraph [0001]) and non-destructive process control during generative construction (Bamberg, paragraph [0003]). Bamberg teaches generative production of a component by applying material layers having constant thickness (Bamberg, paragraph [0006]). Bamberg teaches that after the layer is solidified, an eddy-current scan of the solidified region is generated, whereby a scanning depth corresponds to a multiple of the layer thickness (Bamberg, paragraph [0006]). Bamberg teaches that a material characterization of the solidified region is determined, taking into consideration a preceding eddy-current scan of solidified regions of lower-lying material layers (Bamberg, paragraph [0006]). Bamberg teaches that analyses of the 3D eddy-current scan data relative to material characterizations between adjacent material layers and within the individual material layers are preferably carried out for determining texture and for ascertaining internal stresses of the component (Bamberg, paragraph [0044]). Bamberg teaches that this allows the component to be characterized completely through its entire volume, material layer by material layer and upon completion of the component this gives a complete high-resolution, 3-dimensional “x-ray exam” and material characterization of the entire component (Bamberg, paragraph [0007]).
As both Xu and Bamberg relate to additive manufacturing and detecting defects during the layer-by-layer production during additive manufacturing, it would have been obvious to one of ordinary skill in the art at the time of filing to add the layer-by-layer scanning and 
As Xu already discloses providing an output indicative of production workpiece condition, based on the analysis (Xu, claim 1; see also Xu Fig 2), as well as prematurely terminating fabrication of the production in response to substantial deviation of the second resonant frequency from the first resonant frequency (Xu, claim 2; Fig 2), it would have been obvious to one of ordinary skill in the art at the time of filing to display the results or terminate the production of the component based on the data from the previously constructed layer as Xu already discloses displaying as warning or stopping production based upon comparison to a previously made part. 

As to claim 18, Xu discloses terminating fabrication of the production in response to a substantial deviation of the second resonant frequency from the first frequency (Xu, claim 2), when they differ by 10% or more (Xu, claim 3). Thus Xu is disclosing that there is a flaw when the detected resonance curve differs by 10% or more (the predetermined tolerance range) and thereby Xu meets the claim limitations. 



As to claim 20, Xu discloses continuing fabrication if the resonant frequency matches the corresponding reference frequency (Xu, Fig 2). 

As to claim 21, Xu discloses that workpieces are constructed via iterative layer deposition (Xu, paragraph [0005]; as these are workpieces – gas turbine engine parts --  constructed iteratively there must be solidification to form a finished part). Xu discloses that the sensor can sense resonant frequency periodically, or in response to signal requests from controller and the sensor provides controller with real-time values of the resonant frequency of workpiece, during fabrication (Xu, paragraph [0015]). As Xu discloses obtaining real-time values of resonant frequency during fabrication, Xu discloses where the mechanical excitation is carried out during solidification of the individual layers of the component. 

As to claim 23, Xu discloses using DMLS as well as selective laser sintering (SLS) apparatus) or electron beam machining tools (e.g. electron beam melting (EBM) or electron beam wire (EBW) apparatus) (Xu, paragraph [0013]).

As to claim 26, Xu discloses the system is for the fabrication of workpieces such as gas turbine engine blades, vanes, and air seals (Xu, paragraph [0011]). 

As to claim 27, Xu discloses that the powder material it uses to form its parts can be a superalloy powder (Xu, paragraph [0012]). 

As to claims 24 and 25, Xu discloses a sensor that can be an active sensor disposed to “ping” workpiece and sense resonant frequency from resulting vibration (Xu, paragraph [0015]). Thus Xu discloses a unit for the mechanical excitation of at least one additively constructed layer of the component and a measuring unit for measuring the mechanical response signal of the component. 
Xu discloses a controller (i.e. monitoring unit) if the sensed and reference frequencies differ by more than a threshold value, it can provide an output (i.e. display a warning) or command that the flawed workpiece be discarded or set aside for repair (i.e. terminate the additive production) (Xu, paragraph [0015]; see also Fig 1).

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Xu and Bamberg as applied to claims 15-21 and 23-27  above, and further in view of Carter et al. (US PG Pub. 2015/0060403) hereinafter Carter.
As to claim 28, Xu discloses that the powder material it uses to form its parts can be a superalloy powder (Xu, paragraph [0012]). 
However, Xu does not explicitly disclose where the superalloy comprises a nickel or cobalt based superalloy. 
Carter relates to methods for additively manufacturing components of gas turbine engines (Carter, paragraph [0001]). Carter teaches that cobalt and nickel-based superalloys are most often used to fabricate gas turbine components (Carter, paragraph [0026]). Carter 
As Xu and Carter both relate to additive manufacturing of gas turbine parts it would have been obvious to one of ordinary skill in the art at the time of filing to substitute cobalt and nickel-based superalloys as taught by Carter into the method for making a turbine part additively as disclosed in Xu thereby producing parts which have the high strength required for long periods of service at the high temperatures characteristic of turbine operation (Carter, paragraph [0026]).


Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Satzger et al. (DE102011008774 with provided Espacenet machine translation) hereinafter Satzger.
As to claims 24 and 25, Satzger discloses an ultrasonic transducer device arranged below a construction platform (Satzger, paragraph [0032]; see also Fig 1). Satzger discloses that the ultrasound transducer device can have a transmitter device for transmitting ultrasound pulses (Satzger, paragraph [0033]; see also Fig 1). 
Satzger discloses that an ultrasound echo or the reflected pulses can be picked up by a receiver device and converted into electrical measurement signals which are fed to a connected ultrasound device for evaluation and, for example, display of the measurement results (Satzger, paragraph [0034]; thereby meeting the claim limitation a measuring unit and a monitoring unit. The monitoring unit in Satzger, the ultrasound device, being capable of displaying measurement results thereby meeting the claim language of displaying a warning). 
Satzger discloses comparing the at least one parameter with a predetermined target value by the evaluation device and ending the continuation of the manufacture of the 

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yakovlev, G.A., Krivoruchko, L.D. & Zhluktenko, V.I. The thermal stability of gas turbine engine compressor blades made of glass-reinforced plastic. Soviet Applied Mechanics 3, 13–17 (1967).

Response to Arguments
With respect to applicant’s arguments 112(a) and 112(b) rejections (Applicant’s remarks, pg. 6-7), it is agreed that the cancellation of claim 22 cures the enablement and 112(b) issues and those rejections are withdrawn for that claim.  However, the amendment to claim 15 requiring the component to be a gas turbine engine component does not cure the enablement issue with respect to the characteristic frequency spectrum as the gas turbine engine component could still be formed from any material, as explained above. For example, Yakovlev discloses making turbine engine compressor blades from glass-reinforced plastic. Therefore the rejection is maintained.
However, new claims 27 and 28, which recites that the component comprises a super alloy, provides the limitation of the component being made from a specified material, and a person of ordinary skill could carry out the method on a gas turbine engine component comprising a super alloy. Thus those claims are enabled.
With respect to the 103 rejection over Satzger, applicant’s argues that since the process in Satzger operates on interpreting the parameters of an echo, there is no reason to use a resonant frequency as disclosed by Xu (Applicant’s remarks, pg. 7-8). This argument is 
While applicant argues that using a resonant curve as the basis for mechanical excitation is different from the resonant frequency disclosed in Xu (Applicant’s remarks, pg. 7), this argument is not persuasive. While these are different words, as noted above, the resonance frequency itself relates to the resonance curve of the component. Thus if the resonance frequency is being used to produce a resonance frequency in the component, the excitation is being carried out with respect to a resonance frequency. As the resonance frequency (or frequencies) lies upon the resonance curve of the component, by using the resonance frequency, the excitation is being carried out with respect to a resonance curve. Therefore Xu meets the claim limitations and the rejection is properly made. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua S Carpenter whose telephone number is (571)272-2724.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571) 272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Keith D. Hendricks/Supervisory Patent Examiner, Art Unit 1733                                                                                                                                                                                                        



/JOSHUA S CARPENTER/Examiner, Art Unit 1733